May 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       HINDU ASHRAM, INC., Appellant

NO. 14-15-00170-CV                          V.

    SANJAY SARAN MATHUR, SEEMA MATHUR AND THE HEIRS OF
                 RAMESH S. MATHUR, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on September 24, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.